In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Klein, J.), dated October 8, 2003, as, after a hearing, and upon awarding custody of the children to the mother, continued his supervised visitation with the subject children.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination that the father’s visitation with the subject children should be supervised has a substantial basis in the record and should not be disturbed (see Matter of Morash v Minucci, 299 AD2d 486 [2002]). Contrary to the father’s contention, supervised visitation is not considered a deprivation of meaningful access to his children (see Matter of Ramazan U., Jr., 303 AD2d 516 [2003]; Matter of Licitra v Licitra, 232 AD2d 417 [1996]; Matter of Carl J.B. v Dorothy T., 186 AD2d 736 [1992]; Lightbourne v Lightbourne, 179 AD2d 562 [1992]). Florio, J.P., H. Miller, Cozier and S. Miller, JJ., concur.